     Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 1 of 19
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                   September 09, 2020
                  IN THE UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

ASHLEY LYNN ALLEN,                          §
                                            §
                      Plaintiff,            §
                                            §
v.                                          §              Case No. 4:19-CV-1575
                                            §
ANDREW SAUL,1                               §
                                            §
                      Defendant.            §

                     MEMORANDUM AND ORDER
             ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

       Plaintiff Ashley Lynn Allen (“Plaintiff”) filed this suit seeking review of the

denial of disability and disability insurance benefits under Title II of the Social

Security Act (“the Act”), as well as review of the denial of supplemental security

income under Title XVI of the Act. ECF No. 1.2 The Parties filed cross-motions for

summary judgment. ECF Nos. 11, 13. Based on the briefing and the record, the Court

GRANTS        Plaintiff’s    motion     and     DENIES       Defendant      Andrew        Saul’s

(“Commissioner”) motion.




1
 The suit was originally filed against Nancy A. Berryhill, the then-Acting Commissioner of the
Social Security Administration. Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul
has been automatically substituted as Defendant.
2
 On March 5, 2020, the case was transferred to this Court to conduct all proceedings pursuant to
28 U.S.C. § 636(c). ECF No. 14.
     Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 2 of 19




    I.      BACKGROUND

         Plaintiff is a 35-year-old woman who has worked as a phone operator, day

care teacher, administrative assistant, and receptionist. R. 70, 78. Plaintiff stopped

working because she was no longer able to get out of bed in the morning, perform

the responsibilities of her employment, or get along with others. R. 42-45.

         On March 18, 2017, Plaintiff filed an application under Titles II and XVI,

seeking benefits beginning on January 1, 2016 based on bipolar disorder, obsessive

compulsive disorder (“OCD”), anxiety, attention deficit hyperactivity disorder

(“ADHD”), and major depression. R. 70-71, 218, 220.3 On May 26, 2017, the

Commissioner denied her claims. R. 124. Plaintiff requested reconsideration, and

the Commissioner again denied her claims. R. 130, 135. On October 5, 2017,

Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”). R. 139.

ALJ William Sharp conducted a hearing on April 11, 2018. R. 30-69. Wallace

Stanfield, a vocational expert (“VE”), testified at the hearing. R. 53-62. Plaintiff also

testified. R. 34-52. On June 26, 2018, the ALJ denied Plaintiff’s application for

benefits. R. 15-25.4

3
  The relevant time period is January 1, 2016—Plaintiff’s alleged onset date—through December
31, 2020—Plaintiff’s last insured date. R. 15. The Court will consider medical evidence outside
this period to the extent it demonstrates whether Plaintiff was under a disability during the relevant
time frame. See Williams v. Colvin, 575 F. App’x 350, 354 (5th Cir. 2014); Loza v. Apfel, 219 F.3d
378, 396 (5th Cir. 2000).
4
  An ALJ must follow five steps in determining whether a claimant is disabled. 20 C.F.R.
§ 416.920(a)(4). The ALJ here determined Plaintiff was not disabled at Step Four. At Step One,
the ALJ found that Plaintiff had not engaged in substantial gainful activity during the relevant time
                                                  2
     Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 3 of 19




          On July 16, 2018, Plaintiff requested the Appeals Council to review the ALJ’s

decision. R. 214-216. On March 1, 2019, the Appeals Council denied Plaintiff’s

request for review. R. 1-3; see Sims v. Apfel, 530 U.S. 103, 106 (2000) (explaining

that when the Appeals Council denies the request for review, the ALJ’s opinion

becomes the final decision).

          On April 30, 2019, Plaintiff filed this civil action. ECF No. 1. In this appeal,

Plaintiff asserts that the ALJ failed to properly weigh the medical opinion evidence

of record, instead substituting his own lay opinion in determining Plaintiff’s RFC,

and thus his decision was not based on substantial evidence. ECF No. 12.

    II.      STANDARD OF REVIEW

          The Social Security Act provides for district court review of any final decision

of the Commissioner that was made after a hearing in which the claimant was a



period. R. 17. At Step Two, the ALJ found Plaintiff has the following medically determinable and
severe impairments: bipolar disorder, OCD, anxiety disorder, ADHD, and major depressive
disorder. R. 17. The ALJ also found that Plaintiff was obese, but that this impairment was not
severe. R. 18. At Step Three, the ALJ found Plaintiff’s impairments or combination of impairments
do not rise to the level of severity of impairments in the listings associated with depressive, bipolar,
and related disorders (Listing 12.04) or anxiety and obsessive-compulsive disorders (Listing
12.06). R. 18-19. The ALJ found Plaintiff has the Residual Functional Capacity (“RFC”) to
perform a full range of work at all exertional levels but with the following limitations: Plaintiff
may need to take antidepressant and antipsychotic medications while at work; must have hazard
precautions observed from heights, open flames, dangerous machinery, and exposed electrical
currents; can have only occasional in-person interaction with co-workers and the public; must
avoid unsupervised interaction with disabled individuals, the elderly, and children under the age
of 15; must be limited to low-stress work settings and tasks; cannot adapt to changes in work
methods and routines more than once every three weeks; and may be off task up to 10% of the
day. R. 19-24. At Step Four, the ALJ found that Plaintiff is capable of performing her past relevant
work as an answering service operator and an administrative assistant, and therefore Plaintiff is
not disabled as defined under the Act. R. 24-25.
                                                   3
      Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 4 of 19




party. 42 U.S.C. § 405(g). In performing that review:

       The court shall have power to enter, upon the pleadings and transcript
       of the record, a judgment affirming, modifying, or reversing the
       decision of the Commissioner …, with or without remanding the cause
       for a rehearing. The findings of the Commissioner … as to any facts, if
       supported by substantial evidence, shall be conclusive[.]

Id.

       Judicial review of the Commissioner’s decision denying benefits is limited to

determining whether that decision is supported by substantial evidence on the record

as a whole and whether the proper legal standards were applied. Id.; Boyd v. Apfel,

239 F.3d 698, 704 (5th Cir. 2001); Loza v. Apfel, 219 F.3d 378, 393 (5th Cir. 2000).

“Substantial evidence” means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148,

1154 (2019) (quotations omitted). It is “more than a scintilla but less than a

preponderance.” Carey v. Apfel, 230 F.3d 131, 135 (5th Cir. 2000). Nonetheless, the

Supreme Court recently reaffirmed that “the threshold for [substantial evidence] is

not high.” Biestek, 139 S. Ct. at 1154.

       “The Court weighs four elements to determine whether there is substantial

evidence of disability: (1) objective medical facts; (2) diagnoses and opinions of

treating and examining physicians; (3) subjective evidence of pain and disability;

and (4) the claimant’s age, education, and work history.” Thornhill v. Colvin, No.

14-CV-335, 2015 WL 232844, at *3 (N.D. Tex. Jan. 16, 2015) (citing Martinez v.


                                          4
    Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 5 of 19




Chater, 64 F.3d 172, 174 (5th Cir. 1995)).

      A reviewing court may not reweigh the evidence in the record, nor try the

issues de novo, nor substitute its judgment for that of the Commissioner, even if the

evidence preponderates against the Commissioner’s decision. Brown v. Apfel, 192

F.3d 492, 496 (5th Cir. 1999). Even so, judicial review must not be “so obsequious

as to be meaningless.” Id. (quotations omitted). The “substantial evidence” standard

is not a rubber stamp for the Commissioner’s decision and involves more than a

search for evidence supporting the Commissioner’s findings. Singletary v. Brown,

798 F.2d 818, 822-23 (5th Cir. 1986); Cook v. Heckler, 750 F.2d 391, 393 (5th Cir.

1985). Rather, a reviewing court must scrutinize the record as a whole, taking into

account whatever fairly detracts from the substantiality of evidence supporting the

Commissioner’s findings. Singletary, 798 F.2d at 823. “Only where there is a

‘conspicuous absence of credible choices or no contrary medical evidence’ will we

find that the substantial evidence standard has not been met.” Qualls v. Astrue, 339

F. App’x 461, 464 (5th Cir. 2009).

   III.   ANALYSIS OF PLAINTIFF’S CHALLENGES TO THE ALJ’S
          DECISION

      Plaintiff argues that the ALJ improperly evaluated and weighed medical

source opinions of her treating physicians—namely opinions by Mehboob Nazarani,

M.D. (“Dr. Nazarani”), a board-certified psychiatrist, and Michelle Schmidt, NP-C

(“N.P. Schmidt”), a nurse practitioner—as required by Newton v. Apfel, 209 F.3d
                                         5
     Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 6 of 19




448 (5th Cir. 2000), and 20 C.F.R. §§ 404.1527(c) and 416.927(c). ECF No. 12 at

12-20. Instead, Plaintiff argues, the ALJ improperly relied on outdated opinions of

State Agency Medical Consultants (“SAMCs”) and on his own lay interpretation of

the medical records, preventing the RFC from reflecting Plaintiff’s worsening

mental health conditions. Id. at 16-20. Commissioner argues the ALJ’s decision to

assign little weight to the treating physicians’ opinions was proper because they were

inconsistent with treatment notes and Plaintiff’s overall level of functioning. ECF

No. 13 at 6-11. Commissioner also argues that the ALJ gave only partial weight to

the SAMCs’ opinions and properly formulated the RFC based on the medical records

as a whole, not his own lay opinion. Id. at 8-11. The Court agrees with Plaintiff.5

       A. The ALJ Discounted Dr. Nazarani And N.P. Schmidt’s Medical
          Opinions And Gave Partial Weight To The SAMCs’ Opinions.
       Plaintiff identifies two opinions in her medical records that she argues should

have been afforded more weight: (1) a Mental Impairment Questionnaire completed

by Dr. Nazarani on February 1, 2017, R. 325-329; 6 and (2) a Summary Mental


5
  Plaintiff also argues the ALJ improperly evaluated her subjective allegations. ECF No. 12 at 20-
23. Given that the Court finds remand appropriate, it need not reach this argument. “Plaintiff may
raise any appropriate arguments before the Commissioner on remand.” Littleton v. Comm’r of Soc.
Sec., No. 16-CV-14, 2017 WL 1397128, at *6 (S.D. Tex. Feb. 22, 2017); see also Miller v. Saul,
No. 18-CV-1519, 2019 WL 5010621, at *9 (S.D. Tex. Aug. 12, 2019) (addressing only one
argument that required remand), report and recommendation adopted, 2019 WL 4994530 (Oct. 7,
2019).
6
 This questionnaire was filled out by Shamsa Khalil, P.A. (“P.A. Khalil”) and signed by both P.A.
Khalil and Dr. Nazarani. R. 327. Neither party argues it was an error for the ALJ to refer to this as
Dr. Nazarani’s opinion. In any event, a physician’s assistant is considered an acceptable medical
source under the regulations. 20 C.F.R. §§ 404.1502(a)(8) & 416.902(a)(8).

                                                 6
     Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 7 of 19




Assessment completed by N.P. Schmidt and also signed by Dr. Myriam Thiele (“Dr.

Thiele”), a psychiatrist,7 on February 28, 2018, R. 486-493. 8

       In the Mental Impairment Questionnaire, Dr. Nazarani diagnosed Plaintiff

with Bipolar Disorder, OCD, Generalized Anxiety Disorder, ADHD, and Insomnia.

R. 325. He noted that Plaintiff’s most frequent or severe symptoms include manic

episodes, irritability, depression, and feelings of worthlessness and that Plaintiff may

have outbursts or blurt out inappropriate comments at work. R. 326. He also noted

that Plaintiff experiences a “sense of impending doom, bouts of lethargy and fatigue,

inability to stay on task, impulsive behavior, [and] change in mood.” R. 326.

Ultimately, Dr. Nazarani found that Plaintiff has marked limitations in eight areas

of mental functioning. R. 329.9


7
  Commissioner argues that a nurse practitioner is not an acceptable medical source under
20 C.F.R. §§ 404.1513(d) and 416.913(d) and therefore can only be regarded as an “other source”
that “may not competently assess medical determinations or opinions of disability.” ECF No. 13
at 7. Plaintiff points out that N.P. Schmidt’s evaluation was co-signed by Dr. Thiele, the
supervising psychiatrist, and thus the Assessment should be viewed as one completed by a treating
psychiatrist. ECF No. 12 at 19 n.28. However, Plaintiff recognizes that “the Fifth Circuit has not
confronted the issue of what weight is due to opinions of co-signing physicians.” Id. It is not clear
why the ALJ refers to this opinion as one from a nurse practitioner, when it was signed by a treating
psychiatrist, yet treats the other report P.A. Khalil prepared as the report of Dr. Nazarani.
Regardless, the ALJ treated this opinion as a competent medical source. For the purposes of this
discussion, the Court will assume, without deciding, that the co-signature of the psychiatrist is
sufficient to consider the opinion an evaluation by a treating doctor.
8
  The record contains two forms completed by N.P. Schmidt on February 28, 2018—one titled
“Summary Mental Assessment” and one titled “Mental Impairment Questionnaire.” Because these
two forms primarily contain the same information and were completed on the same day, the Court
treats them as one opinion and refers to them together as the “Summary Mental Assessment.”
9
 These marked limitations include: maintaining attention and concentration for extended periods;
working in coordination with or near others without being distracted by them; making simple
work-related decisions; accepting instructions and responding appropriately to criticism by
                                                 7
     Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 8 of 19




       In the Summary Mental Assessment, N.P. Schmidt noted that Plaintiff’s most

frequent or severe symptoms relate to impulse control, hostility/irritability, manic

episodes, loss of concentration, memory loss, paranoia, panic attacks, and social

withdrawal. R. 491.10 N.P. Schmidt noted that Plaintiff’s symptoms are not

completely stabilized with medication and anticipated a worsening of anxiety-

related symptoms in a work setting. R. 491. She opined that Plaintiff’s “life is

controlled by her diagnoses.” R. 493. Ultimately, N.P. Schmidt found that Plaintiff

had marked limitations in thirteen areas of mental functioning. R. 487, 492.11

       The ALJ assigned “little weight” to the opinions of Dr. Nazarani and

N.P. Schmidt without recognizing that Dr. Thiele also signed the opinion. R. 24.

Specifically, the ALJ found the severity of limitations N.P. Schmidt noted were

inconsistent with the clinical notes finding that Plaintiff was stable with no



supervisors; getting along with coworkers or peers without distracting them; responding
appropriately to workplace changes; traveling to unfamiliar places or using public transportation;
and making plans independently. R. 329.
10
   Specifically, N.P. Schmidt found that Plaintiff has a mood that varies rapidly; is unable to focus,
concentrate, or stay on task; is withdrawn and exhibits poor impulse control; has frequent panic
attacks and fears leaving home; and has very obsessive and racing thoughts. R. 488.
11
  These marked limitations include: remembering locations and work-like procedures; carrying
out detailed instructions; maintaining attention and concentration for extended periods; performing
activities within a schedule and consistently being punctual; working in coordination with or near
others without being distracted by them; completing a workday without interruptions from
psychological symptoms; asking simple questions or requesting assistance; accepting instructions
and responding appropriately to criticism from supervisors; getting along with coworkers or peers
without distracting him; adhering to basic standards of neatness; responding appropriately to
workplace changes; traveling to unfamiliar places or using public transportation; and making plans
independently. R. 487, 492.

                                                  8
     Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 9 of 19




worsening symptoms. R. 24. Likewise, the ALJ determined that Dr. Nazarani’s

findings were inconsistent with Plaintiff’s overall functioning and activities of daily

living. Finally, the ALJ found that neither N.P. Schmidt nor Dr. Nazarani had

“sufficient longitudinal history with the [Plaintiff] to offer such restrictive opinions”

and that most of Plaintiff’s visits were actually with P.A. Khalil. The ALJ stated that

the visits started in mid-2017 and gave “the appearance of treatment designed to

support a claim.” R. 24.

       The ALJ instead chose to assign partial weight to the non-examining State

Agency Medical Consultants (“SAMCs”), who determined Plaintiff was not

disabled. R. 24. 12 In his reasoning, the ALJ noted that SAMCs are considered experts

in their field and that both opinions were consistent with the medical record as a

whole, including “normal objective examinations and improvement in symptoms

with medications.” R. 24 (citing EverHealth treatment records from 2014 to 2018,

exhibits 2F, 3F, and 4F). He did not assign their opinions more than partial weight,

however, because neither SAMC examined Plaintiff or was able to review additional

evidence received at the hearing level. R. 24.



12
   At the initial level, Joel Forgus, Ph.D, found that Plaintiff could understand, remember, and
carry out simple instructions; make simple decisions; concentrate for moderate periods; and
respond appropriately to change within the work environment. R. 70-79; see also R. 81-90. At the
reconsideration level, Richard Campa, Ph.D, found that Plaintiff was able to understand,
remember, and carry out detailed but not complex instructions; make basic decisions; concentrate
for extended periods; interact with supervisors and co-workers; accept instructions; and respond
to changes in a routine work setting. R. 94-105; see also R. 106-17.
                                               9
     Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 10 of 19




       B. The ALJ’s Improperly Assigned Little Weight To Plaintiff’s Treating
          Experts’ Opinions.

       Generally, the ALJ must afford controlling weight to a treating physician’s

opinion about the nature and severity of a claimant’s impairment when it is well-

supported by medical evidence and consistent with other evidence of record.

20 C.F.R. §§ 404.1527(c)(2) & 416.927(c)(2).13 “When an ALJ rejects the opinion

of the treating physician, the [Fifth Circuit has] held that, ‘absent reliable medical

evidence from a treating or examining physician controverting the claimant’s

treating specialist, an ALJ may reject the opinion of the treating physician only if the

ALJ performs a detailed analysis of the treating physician’s views under the criteria

set forth in 20 C.F.R. § 404.1527.’” Qualls, 339 F. App’x at 465 (quoting Newton,

209 F.3d at 453); accord Davis v. Berryhill, No. 16-CV-429, 2017 WL 3701689, at

*8 (N.D. Tex. Aug. 10, 2017), report and recommendation adopted, 2017 WL

3674856 (Aug. 25, 2017). Under the statutory analysis, the ALJ must evaluate: “(1)

the physician’s length of treatment of the claimant; (2) the physician’s frequency of

examination; (3) the nature and extent of the treatment relationship; (4) the support

of the physician’s opinion afforded by the medical evidence of record; (5) the


13
  However, the “ALJ is free to reject the opinion of any physician when the evidence supports a
contrary conclusion,” and a treating physician’s opinion “may be assigned little or no weight when
good cause is shown.” Newton, 209 F.3d at 455-56 (quotations omitted). “‘Good cause may permit
an ALJ to discount the weight of a treating physician relative to other experts where the treating
physician’s evidence is conclusory, is unsupported by medically acceptable clinical, laboratory, or
diagnostic techniques, or is otherwise unsupported by the evidence.’” Qualls, 339 F. App’x at 465
(quoting Newton, 209 F.3d at 456).
                                                10
   Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 11 of 19




consistency of the opinion with the record as a whole; (6) the specialization of the

treating physician; and, (7) any other considerations.” Bass v. Saul, No. 19-CV-

1525, 2020 WL 3405794, at *10 (S.D. Tex. June 19, 2020) (citing 20 C.F.R.

§ 404.1527(c)); accord Jones v. Colvin, 638 F. App’x 300, 304 (5th Cir. 2016).

      However, an “ALJ does not need to specifically enumerate § 404.1527(c)’s

six factors when there is competing first-hand medical evidence and the ALJ finds

as a factual matter that one doctor’s opinion is more well-founded than another, or

when the ALJ has weighed the treating physician’s opinion on disability against the

medical opinion of other physicians who have treated or examined the claimant and

have specific medical bases for a contrary opinion.” Romo v. Berryhill, No. 17-CV-

2163, 2018 WL 4146416, at *3 (S.D. Tex. Aug. 30, 2018) (quotations omitted)

(emphasis added); accord Qualls, 339 F. App’x at 466; Walker v. Barnhart, 158 F.

App’x 534, 535 (5th Cir. 2005) (ALJ was not required to consider each Newton

factor because the record contained competing first-hand medical evidence and the

ALJ found one doctor’s opinion was more well-founded than another).

      Because there is no opinion of another treating or examining doctor that the

ALJ considered to be more well-founded than Dr. Nazarani and N.P. Schmidt’s

opinions, the ALJ was required to perform the six-factor analysis. See Newton, 209

F.3d at 453. Although Newton does not require the ALJ to “recite each factor as a

litany in every case,” Jeffcoat v. Astrue, No. 08-CV-672, 2010 WL 1685825, at *3


                                        11
       Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 12 of 19




(N.D. Tex. Apr. 23, 2010) (quotations omitted), it is imperative that the ALJ’s

discussion reflect an accurate understanding of the record.

          The ALJ here addressed five of the six factors in his decision,14 but his

determinations for several of factors were incorrect. For example, the ALJ addressed

the first three factors—the length of treatment, frequency of examination, and nature

and extent of the treatment relationship—when he determined that Dr. Nazarani and

N.P. Schmidt had not established a longitudinal history of care with Plaintiff and

noted that most of Plaintiff’s visits were actually with P.A. Khalil starting in 2017,

“giving the appearance [that Plaintiff’s] treatment [was] designed to support a

claim.” R. 24. Contrary to this assessment, however, the medical records show a

relationship exists between these treaters and Plaintiff over an extended time period,

with some limits.

          All three medical professionals—Dr. Nazarani, N.P. Schmidt, and

P.A. Khalil—are part of EverHealth in Tomball and Bryan, Texas, where Plaintiff

has been a regular patient since 2014. 15 Plaintiff attended appointments at

EverHealth 53 times between January 2014 and March 2018, often on a biweekly

basis. R. 330-495 (EverHealth records). From the Court’s review of the record, 28




14
     The ALJ failed to note that Dr. Nazarani was a specialist in psychiatry.
15
  P.A. Khalil stated Plaintiff began treatment at EverHealth on November 8, 2013. R. 325.
However, the earliest treatment notes contained in the record are dated January 17, 2014.

                                                  12
     Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 13 of 19




of these visits were with P.A. Khalil,16 six were with N.P. Schmidt,17 and the

remaining were with other medical care professionals.

       Plaintiff clearly has an established examining relationship with N.P. Schmidt

and P.A. Khalil, both of whom examined Plaintiff for the two opinions in question.

Plaintiff’s six visits with N.P. Schmidt began in May 2017 and lasted through March

2018—almost a year—which is more than sufficient to create a longitudinal history

of care. Similarly, Plaintiff’s visits with P.A. Khalil began on January 17, 2014 and

lasted until January 2, 2018. While Dr. Nazarani never physically examined

Plaintiff, he did electronically sign the records for 40 of Plaintiff’s 53 visits at

EverHealth. 18 These records establish that Dr. Nazarani was supervising the

physician assistants and nurse practitioners who examined Plaintiff over a several-



16
  R. 418-419 (1/17/14); R. 416-417 (2/12/14); R. 414-415 (3/7/14); R. 412-413 (4/4/14); R. 410-
411 (5/2/14); R. 408-409 (5/30/14); R. 406-407 (6/27/14); R. 404-405 (7/25/14); R. 402-403
(8/22/14); R. 398-399 (12/18/14); R. 396-397 (1/15/15); R. 385-386 (6/1/15); R. 363-364 (3/2/16);
R. 361-362 (3/30/16); R. 357-358 (5/26/16); R. 351-352 (8/16/16); R. 349-350 (9/12/16); R. 347-
348 (10/7/16); R. 345-346 (11/1/16); R. 343-344 (11/29/16); R. 342-343 (12/23/16); R. 338-339
(1/23/17); R. 336-337 (2/20/17); R. 334-335 (3/16/17); R. 332-333 (4/13/17); R. 430-431
(7/25/17); R. 484-485 (12/4/17); R. 482-483 (1/2/18).
17
  R. 436-437 (5/11/17); R. 434-435 (6/2/17); R. 432-433 (6/27/17); R. 480-481 (1/30/18); R. 478-
479 (2/27/18); R. 494-495 (3/26/18).
18
   R. 418-19 (1/17/14); R. 416-17 (2/12/14); R. 414-15 (3/7/14); R. 412-13 (4/4/14); R. 410-11
(5/2/14); R. 408-09 (5/30/14); R. 406-07 (6/27/14); R. 404-05 (7/25/14); R. 402-03 (8/22/14);
R. 400-01 (9/24/14); R. 398-99 (12/18/14); R. 396-97 (1/15/15); R. 394-95 (3/18/15); R. 392-93
(4/16/15); R. 389-90 (4/30/15); R. 387-88 (5/14/15); R. 385-86 (6/1/15); R. 383-84 (6/11/15);
R. 381-82 (6/25/15); R. 379-80 (7/23/15); R. 377-78 (8/20/15); R. 375-76 (9/16/15); R. 373-74
(10/15/15); R. 371-72 (11/12/15); R. 369-70 (12/9/15); R. 367-68 (1/6/16); R. 365-66 (2/4/16);
R. 363-64 (3/2/16); R. 361-62 (3/30/16); R. 359-60 (4/27/16); R. 357-58 (5/26/16); R. 355-56
(6/23/16); R. 353-54 (7/19/16); R. 340-41 (12/27/16); R. 436-37 (5/11/17); R. 434-35 (6/2/17);
R. 432-33 (6/27/17); R. 480-81 (1/30/18); R. 478-79 (2/27/18); R. 494-95 (3/26/18).
                                               13
    Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 14 of 19




year period. Contrary to the ALJ’s opinion, this is sufficient to establish a

longitudinal history of care, just not as an examining physician. Moreover,

P.A. Khalil prepared the report that Dr. Nazarani co-signed. By the ALJ’s own

assessment, P.A. Khalil had a longitudinal relationship with the Plaintiff, so it is

unclear how the ALJ concluded that Dr. Nazarani who signed most of the records

and the report P.A. Khalil prepared did not likewise have a sufficient relationship

with Plaintiff.

      There was no basis for the ALJ to conclude Plaintiff’s treatment was

“designed to support a claim” and his analysis of Dr. Nazarani and N.P. Schmidt’s

opinions cannot stand. Cf. Newton, 209 F.3d at 455 (“The ALJ’s decision must stand

or fall with the reasons set forth in the ALJ’s decision, as adopted by the Appeals

Council.”). The ALJ, therefore, erred in assigning these opinions little weight.

      C. The ALJ Discounted All Medical Source Opinions That Had
         Reviewed Plaintiff’s Most Recent Medical Records and Therefore
         Improperly Relied On His Own Lay Interpretation To Determine
         Plaintiff’s RFC.

      The ALJ is generally tasked with weighing medical opinions and determining

a plaintiff’s RFC. Taylor v. Astrue, 706 F.3d 600, 602-03 (5th Cir. 2012). However,

“an ALJ may not—without opinions from medical experts—derive the applicant’s

residual functional capacity based solely on the evidence of his or her claimed

medical conditions. Thus, an ALJ may not rely on his own unsupported opinion as

to the limitations presented by the applicant’s medical conditions.” Williams v.

                                         14
     Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 15 of 19




Astrue, 355 F. App’x 828, 832 n.6 (5th Cir. 2009) (citing Ripley v. Chater, 67 F.3d

552, 557 (5th Cir. 1995)); see also Frank v. Barnhart, 326 F.3d 618, 622 (5th Cir.

2003) (warning an ALJ “must be careful not to succumb to the temptation to play

doctor,” as “lay intuitions about medical phenomena are often wrong”) (quotations

omitted). “Consequently, when the ALJ rejects the only medical opinions of record,

interprets the raw medical data, and imposes a different RFC, the ALJ has committed

reversible error.” Garcia v. Berryhill, No. 17-CV-263, 2018 WL 1513688, at *2

(W.D. Tex. Mar. 27, 2018) (collecting cases); accord Beachum v. Berryhill, No. 17-

CV-95, 2018 WL 4560214, at *4 (W.D. Tex. Sept. 21, 2018).

       Here, the ALJ gave little weight Dr. Nazarani and N.P. Schmidt’s opinions

outlining Plaintiff’s limitations and instead gave partial weight to the SAMCs’

opinions. However, the ALJ himself recognized that the SAMCs “did not review

additional evidence received at the hearing level.” R. 24. In fact, the SAMCs

rendered their opinions before a significant number of Plaintiff’s treatment visits at

EverHealth, 19 which show worsening symptoms as described below. There were no

other medical opinions the ALJ considered. The ALJ, therefore, improperly

interpreted the raw medical data contained in the most recent records to formulate



19
   The latest SAMC opinion was dated August 4, 2017 and appears to be based on Plaintiff’s
medical records through that date. See R. 96, 108. Plaintiff was seen at EverHealth five times after
August 4, 2017. R. 484-485 (12/4/17); R. 482-483 (1/2/18); R. 480-482 (1/30/18); R. 478-479
(2/27/18); R. 494-495 (3/26/18). Moreover, the SAMCs could not have reviewed N.P. Schmidt’s
opinion, which was completed February 28, 2018. R. 486.
                                                15
   Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 16 of 19




an RFC. See, e.g., Beachum, 2018 WL 4560214, at *3-4 (noting that the ALJ, by her

own admission, dismissed the medical consultant’s opinion and thus improperly

determined the RFC based on her lay opinion); Garcia, 2018 WL 1513688, at *3

(“[T]he ALJ rejected all opining physicians, credited no ascertainable portions of

their opinions, cited raw medical data, and made judgments regarding Plaintiff’s

RFC. Accordingly, the Court can only conclude that the ALJ substituted his own

judgment over the medical opinions of the physicians of record.”) (citation omitted).

      D. Plaintiff Was Prejudiced By The ALJ’s Errors.

      “Procedural perfection in administrative proceedings is not required,”

however, and a court “will not vacate a judgment unless the substantial rights of a

party have been affected.” Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988). In

other words, Plaintiff must demonstrate prejudice resulting from the ALJ’s errors.

See Birge v. Colvin, No. 12-CV-1777, 2013 WL 5526695, at *19 (N.D. Tex. Sept.

30, 2013) (noting a plaintiff must “show that the ALJ’s failure to rely on medical

opinion evidence in assessing his RFC casts doubt onto the existence of substantial

evidence supporting his disability determination”); Pennington v. Astrue, No. 08-

CV-3616, 2010 WL 648413, at *22 (S.D. Tex. Feb. 23, 2010) (applying prejudice

requirement to errors in discounting a treating physician’s opinion).

      First, the ALJ’s basis for discounting Dr. Nazarani and N.P. Schmidt’s

opinions was inaccurate and contrary to the evidence. Because Dr. Nazarani and


                                         16
   Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 17 of 19




N.P. Schmidt’s opinions call for greater RFC limitations than those the ALJ used,

Plaintiff was prejudiced. See, e.g., Pennington, 2010 WL 648413, at *21-22 (finding

Plaintiff prejudiced, in part, by the ALJ’s inaccurate reasons for discounting his

treating physician’s opinion and remanding the case because proper consideration

of the evidence may have resulted in a different disability determination).

      Second, the medical records the ALJ interpreted on his own show Plaintiff’s

symptoms were worsening. For example, in treatment notes dated January 30, 2018,

N.P. Schmidt noted that Plaintiff did not want to leave her room, had mood swings,

and had life-like nightmares on a weekly basis, ultimately finding that Plaintiff’s

bipolar and anxiety disorders were uncontrolled. R. 480-81. In treatment notes dated

February 27, 2018, Plaintiff rated her anxiety symptoms at 8/10, reported significant

problems sleeping, and experienced nightmares 3-4 times per week, and

N.P. Schmidt determined that Plaintiff’s bipolar disorder, insomnia, and nightmares

were uncontrolled. R. 478-79.

      Most recently, on March 26, 2018, N.P. Schmidt noted Plaintiff exhibited a

depressed mood with constricted affect and found Plaintiff’s anxiety, insomnia, and

PTSD symptoms were moderate to severe. R. 494. Plaintiff reported that it took

“everything she ha[d] to get out of bed in the mornings” and that she was

experiencing frequent mood swings that caused her to go into a rage and get in

uncontrollable screaming matches with her mother. R. 494. N.P. Schmidt ultimately


                                         17
     Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 18 of 19




found Plaintiff’s bipolar disorder, anxiety, insomnia, and nightmares were

uncontrolled. R. 495. 20

       Although Plaintiff’s symptoms have waxed and waned over time, as mental

health conditions often do,21 Plaintiff’s most recent medical records show her

condition was worsening. The ALJ’s lay interpretation of these records prejudiced

Plaintiff, particularly given the ALJ also discounted Dr. Nazarani and

N.P. Schmidt’s opinions. See, e.g., Beachum, 2018 WL 4560214, at *4-5 (finding

plaintiff prejudiced by the ALJ’s rejection of a medical source that had opined

plaintiff’s limitations were markedly greater than those imposed by the ALJ);

Garcia, 2018 WL 1513688, at *3 (same); Birge, 2013 WL 5526695, at *19-20

(finding Plaintiff prejudiced by ALJ’s rejection of all medical opinion evidence

regarding side effects of medication).

       The combined effect of the ALJ’s errors—the improper evaluation of medical

opinion evidence and improper lay interpretation of raw medical data—requires that

the case be remanded. Upon remand, the ALJ should obtain updated medical records


20
   Also noteworthy, P.A. Khalil wrote a letter to the Social Security Administration on November
15, 2018, outlining Plaintiff’s many diagnoses, symptoms, and medications and opining that,
although Plaintiff’s mental health conditions were moderate to controlled, her prognosis is “long
term and will hinder her ability to sustain full time competitive employment.” R. 7-8.
21
   See Garrison v. Colvin, 759 F.3d 995, 1017-18 (9th Cir. 2014) (noting that “[c]ycles of
improvement and debilitating symptoms are a common occurrence” with mental health illnesses
and cautioning against inferring that improvement in symptoms necessarily means a plaintiff can
function in work environment, especially “when no doctor or other medical expert has opined, on
the basis of a full review of all relevant records, that a mental health patient is capable of working
or is prepared to return to work”).
                                                 18
   Case 4:19-cv-01575 Document 17 Filed on 09/09/20 in TXSD Page 19 of 19




and opinion evidence before reevaluating Plaintiff’s RFC and disability status. See

Newton, 209 F.3d at 457-58.

   IV.   CONCLUSION

      For the reasons stated above, the Court GRANTS Plaintiff’s motion for

summary judgment, ECF No. 11, and DENIES Commissioner’s motion for

summary judgment, ECF No. 13. The Commissioner’s determination that the

Plaintiff is not disabled is VACATED and the case is REMANDED for further

proceedings consistent with this opinion.

      Signed at Houston, Texas, on September 9, 2020.




                                            _______________________________
                                                 Dena Hanovice Palermo
                                              United States Magistrate Judge




                                        19
